Fourth Court of Appeals
                                San Antonio, Texas
                                    February 16, 2022

                                   No. 04-21-00539-CV

                         IN THE INTEREST OF O.L.P., a Child

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-01347
                        Honorable Laura Salinas, Judge Presiding

                                        ORDER
     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellant’s motion for extension of time to file her brief is DENIED
AS MOOT. No costs of appeal are assessed.

      It is so ORDERED on February 16, 2022.



                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court